Response to Amendment
The amendment filed December 21, 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed November 30, 2021. 
Claims 1-6 and 10-12 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 was filed after the mailing date of the non-final Office action on November 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 9, which the examiner indicated as allowable in the previous Non-Final Rejection filed November 30, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-6 and 10-12,  the prior art Frech et al. (US 4,655,144 A) teaches (Fig. 9-11): U legs of the U- shaped connecting piece (111a), but does not explicitly teach a hole that is situated between U legs of the U-shaped connecting piece is provided for introducing adhesive material into a U base. While (DE 102015015895 A1) teaches (Fig. 1-2): at least one surface of a hollow end (15) has a hole (16) that leads to at least one gap (K9, K10, K12) and is used for introducing adhesive material (Claims 5 and 6) and a corner connecting piece (1), the examiner finds no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617


/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617